Citation Nr: 0617987	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the base of the second and 
third metacarpals of the left hand, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  In correspondence dated in January 
2003 the RO addressed the VCAA notice requirements, but the 
notice was inadequate.  In that correspondence, the RO failed 
to specifically explain what the veteran needed to do to 
substantiate his claim and how the VCAA delegated 
responsibility to obtain evidence between VA and the veteran.  
The RO also failed to request that the veteran send 
everything in his possession that pertained to his claim and 
to satisfy the requirements from Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, this case is REMANDED for the following action:

1.  Please provide the veteran with 
notice of VA's duties under the VCAA 
and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the appealed 
claims.  This notice shall specify what 
information and medical or lay evidence 
is necessary to substantiate the claim.  
As part of that notice, the RO shall 
indicate which portion of the 
information and evidence is to be 
provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran.  The notice 
shall request that the veteran provide 
any evidence in the veteran's 
possession that pertains to the claim.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by law.

2.  Thereafter, the veteran's claim of 
entitlement to an increased rating in 
excess of 20 percent for service-
connected degenerative joint disease of 
the base of the second and third 
metacarpals of the left hand should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


